PER CURIAM.
The trial justice dismissed the counterclaim herein upon the authority of Reiner v. Jones, 38 App. Div. 441, 56 N. Y. Supp. 423. In the case of Levy v. Roosevelt, 131 App. Div. 8, 115 N. Y. Supp. 475, it was held that a landlord was liable in an action for breach of contract for failure to repair a roof for damages suffered by a tenant of a portion of the premises by reason of injury to personal property left upon the premises under circumstances similar to those in the case under consideration. The judgment should therefore be reversed, and a new trial ordered, with costs to appellant to abide, the event.